Cr mOFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) filed 30 November 2020 and 07 April 2021, respectively, have been considered by the Examiner.

Response to Amendment
The Remarks filed 02 February 2021 have been entered. It is noted that no claim amendments were submitted in the response filed 02 February 2021. As such, claims 13-27 and 30-34 remain pending; claims 13-23 have been previously withdrawn; and claims 24-27 and 30-34 are under consideration and have been examined on the merits. 
The Examiner notes that all of the rejections previously set forth in the Non-Final Office Action filed 03 August 2020 (hereinafter “Non-Final Office Action”) are maintained herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24-27, 31, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Jakobi et al. (US 2011/0272070 A1; “Jakobi”) (previously cited).
Regarding claims 24-27, 31, 32, and 34, Jakobi discloses a nickel-chromium alloy with improved high oxidation and carburization stability, excellent long-term rupture strength, and creep resistance under conditions occurring during cracking and reforming of hydrocarbons [0006, 0018]. The alloy is used to produce tubes for petrochemical plants, through centrifugal casting [0017, 0019], where an aluminum oxide layer is 2O3) and the mixed oxide (Al, Cr)2O3 [0020]. One of ordinary skill in the art recognizes that the mixed oxide (Al, Cr)2O3 is a solid solution between Al and Cr. Jakobi discloses that the alloy includes 0.4 to 0.6 mass % carbon (C), 28 to 33 mass % chromium (Cr), 15 to 25 mass % iron (Fe), 2 to 6 mass % aluminum (Al), up to 2 mass % silicon (Si), up to 2 mass % manganese (Mn), up to 1.5 mass % niobium (Nb), up to 1.0 mass % of each of tungsten (W), titanium (Ti), and zirconium (Zr), up to 0.5 mass % each of the rare earth metals yttrium (Y)  and cerium (Ce), and up to 0.5 mass % molybdenum (Mo), the balance being nickel (Ni) [0007]. Through simple calculation, the alloy of Jakobi therefore includes approximately 36 to 55 mass % Ni. Further, through simple calculation, it is apparent that the present claimed and disclosed matrix (alloy) composition comprises approximately greater than 0 to approximately 65 mass % Fe. As such, the teachings of Jakobi encompass an alloy composition which is the same as the alloy composition claimed and disclosed by Applicant in terms of the proportions of element components of the alloy (see instant claims 31 and 32 and paragraphs 0021-0030 of Applicant’s specification filed 04 August 2016, hereinafter “Applicant’s specification”).
Furthermore, Jakobi discloses that the durable aluminum oxide layer is formed through heat treatment of the alloy [0021], where the aluminum oxide and mixed oxide (Al, Cr)2O3 are converted from transitional oxides (i.e., a metastable phase) into stable α-aluminum oxide [0026], where one of ordinary skill in the art understands that α-aluminum oxide is the corundum structure, as evidenced by Applicant’s specification, paragraph [0044]. Jakobi discloses that the heat treatment comprises a first step of 2, atmospheric air, presence of water vapor, inert gas with an oxidizing component, desirably (emphasis added) for 3 to 15 hours [0042, 0043], where the metastable alumina structure is transformed into the stable α-alumina structure (corundum structure) [0044]. The high temperature heat treatment continuously performed forms the concentrated-Al layer [0046]. Applicant’s specification also discloses the preferred thicknesses and thickness relationship thereof for the concentrated-Al layer and the overall alumina barrier layer [0052, 0053], but does not disclose, teach, or suggest how the thicknesses of the layers are controlled. As such, the Examiner is left to presume that the two-step heat treatment as set forth above results in the desirable layer thickness relationship between the concentrated-Al layer and the overall alumina barrier layer as recited in present claim 24, “wherein a thickness of the concentrated-Al layer is one fifth or more of a thickness of the alumina barrier layer”. 
Furthermore, the Examiner notes that the specification states that as long as the cast product of the present invention is made of a heat-resistant alloy containing Cr in an amount of 15 mass % or more, Ni in an amount of 18 mass % or more, and Al in an amount of 1 to 5 mass %, it is possible to obtain the effects of the present invention [0020]. 
Jakobi is silent regarding the solid solution between Al and at least one of Cr, Ni, Si, and Fe (i.e., the mixed oxide (Al, Cr)2O3) satisfying the atomic percent ratio of Al/(Cr+Ni+Si+Fe) ≥ 2.0 in the aluminum oxide layer (claim 24), the aluminum oxide layer having a concentrated-Al layer disposed between the matrix and a dilute-Al layer, in which the atomic ratio of Al/(Cr+Ni+Si+Fe) of the concentrated-Al layer is larger than that of the dilute-Al layer (claim 24), the aluminum oxide layer comprising 80 vol % or more of the corundum aluminum oxide structure (claim 25), the atomic percentage ratio of Al/Cr in the solid solution being ≥ 10 (claim 26), and the total atomic percent of at least one of Ni, Si, and Fe forming a solid solution with Al being 10 atomic percent or less (claim 27). 
However, given that the alloy composition in the form of a centrifugal cast tube, including the aluminum oxide layer formed thereon, disclosed by Jakobi and set forth above, is identical to or substantially identical to the present claimed and disclosed cast product in terms of (A) the alloy components being encompassed within the present claimed and disclosed amount ranges for each of the components of the matrix (alloy), and (B) the heat treatment for forming the stable α-aluminum oxide corundum structure, including low temperature and higher temperature steps, respectively, of which are encompassed within the disclosed low and high temperature heat treatment temperature ranges and hold times, respectively, and also in light of (C) the specification as filed 04 August 2016 disclosing that the effects of the invention can be achieved so long as the amounts of Cr, Ni and Al are within the specified ranges (see paragraph [0020] of the specification as filed 04 August 2016), in the absence of factually supported objective evidence to the contrary, there is a reasonable expectation 2O3) satisfying the atomic percent ratio of Al/(Cr+Ni+Si+Fe) ≥ 2.0 in the aluminum oxide layer (claim 24), the aluminum oxide layer having a concentrated-Al layer disposed between the matrix and dilute-Al layer in which the atomic ratio of Al/(Cr+Ni+Si+Fe) is larger than that of the dilute layer (claim 24), the aluminum oxide layer comprising 80 vol % or more of the corundum aluminum oxide structure (claim 25), the atomic percentage ratio of Al/Cr in the solid solution being ≥ 10 (claim 26), and the total atomic percent of at least one of Ni, Si, and Fe forming a solid solution with Al being 10 atomic percent or less (claim 27).
The Examiner notes that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112(V) and 2112.01(I)). Therefore, the alloy composition and the aluminum oxide barrier layer formed thereon, formed into a centrifugal cast tube for cracking processes of Jakobi reads on the limitations of claims 24-27, 29, 31, 32, and 34. 
The Examiner also notes that in the case where the claimed range overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05(I)).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Jakobi as applied to claim 24 above, and further in view of Chun et al. (US 2010/0015564 A1; “Chun”) (previously cited).
Regarding claim 30, Jakobi discloses the alloy composition including aluminum oxide barrier layer formed thereon, formed into a centrifugal cast tube as set forth above in the rejection of claim 24 under 35 U.S.C. 103.
Jakobi is silent regarding the aluminum oxide layer having a surface roughness (Ra) of 15 µm or less.
Chun discloses a fired heater tube for refinery process units that is resistant to corrosion and fouling [Abstract, 0027]. The tube comprises a PQR tri-layer structure [0027], wherein the innermost layer (P) that is in contact with heavy crude oils and residue streams (i.e., intermediate streams, by-product streams, finished product streams) is an oxide layer [0027]. The oxide layer forms in-situ during use of the tube or by exposure to partial pressure environments [0029]. The preferred oxide layer is substantially alumina [0030], and the partial pressure environment utilized to form the oxide layer comprises exposure to temperatures of 400 to 1000°C for 1 to 500 hours [0031]. The alumina layer preferably forms from metal layer (Q), which preferably contains at least 3 wt. % Al and 15 wt. % Cr [0032]. Chun teaches that the interior surface of the wall of the fired heater tube, i.e., the surface of the alumina layer, has an average surface roughness (Ra) of less than 1.1 µm, in order to reduce fouling, and promote asymptotic foulant growth rate, which thereby prevents the continuous thickening of the foulant deposit [0039, 0040]. Further, Chun teaches that polishing can be utilized as the means for reducing the surface roughness [0040]. The specification as 
Jakobi and Chun are both directed toward tubes having aluminum oxide barrier layers on the inner surface thereof, that are suitable for use in petrochemical process units. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cast tube of Jakobi by adjusting the surface roughness of the aluminum oxide layer to be less than 1.1 µm Ra, as taught by Chun, in order to reduce fouling on the aluminum oxide layer and promote asymptotic foulant growth, and thereby decrease continuous thickening of the foulant. 
The cast tube of modified Jakobi would have comprised all of the features set forth above where the aluminum oxide layer would have had a surface roughness of less than 1.1 µm, thereby meeting the limitation of claim 30. 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Jakobi as applied to claim 24 above, and further in view of Nishiyama et al. (US 6,458,318 B1; “Nishiyama”) (previously cited).
Regarding claim 33, Jakobi discloses the alloy composition including aluminum oxide barrier layer formed thereon, formed into a centrifugal cast tube as set forth above in the rejection of claim 24 under 35 U.S.C. 103. Further, Jakobi discloses that small concentrations of boron (B) also improve long-term rupture strength [0014]. 
Jakobi does not explicitly disclose boron being present in the alloy composition, and is silent regarding the amount of boron that can be included.
Nishiyama discloses a heat-resistant alloy, suitable for use as a material for a pipe used in ethylene cracking [Abstract]. The alloy is excellent in carburization resistance and coking resistance in ethylene cracking furnace tubes [col 2, lines 31-37]. The alloy comprises, on a mass % basis, 10 to 25 % Cr, 2.1 to less than 4.5 % Al, inter alia, wherein the balance is Ni [col 2, lines 40-52]. Nishiyama discloses that an alumina-based oxide layer is formed on the surface of the alloy, and is preferably a corundum structure [col 3, lines 12-15; col 4, lines 59-62]. Nishiyama teaches that boron is included in the alloy in an amount of 0.03 mass % or less, where the inclusion of boron improves the hot workability and weldability of the alloy [col 5, lines 21-32].
Jakobi and Nishiyama are both directed toward alloy compositions comprising alumina barrier layers that are suitable for use as tubes/pipes in cracking process units.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the alloy composition of the cast tube of Jakobi by including boron in the composition in an amount of 0.03 mass % or less, as taught by Nishiyama, in order to improve long term rupture strength, hot workability, and weldability of the alloy.
The cast tube of modified Jakobi would have comprised all of the features set forth above and would have further comprised 0.03 mass % or less of boron included in the alloy composition, thereby meeting the limitations of claim 33.

Response to Arguments
Applicant’s arguments, see Remarks filed 02 February 2021, pages 6-10, have been fully considered by the Examiner but are not found persuasive. 
On pages 7-9 of the Remarks, with respect to the rejection of claims 24-27, 31, 32, and 34 under 35 U.S.C. 103 over Jakobi, Applicant asserts that Jakobi does not teach the second (high) temperature step of holding the alloy composition at a temperature of 1050°C or higher for desirably 3 to 15 hours based on the teachings in paragraphs [0025, 0026, and 0038], stating that Jakobi does not relate the 10 hour cracking cycle recited in [0038] to the steps disclosed in [0025 and 0026], and thus, the process steps disclosed by Jakobi are not substantially identical to those disclosed by Applicant. Further, Applicant asserts that the Examiner’s reasoning (based on the aforesaid paragraphs in Jakobi) is overly broad and misleading.
However, Jakobi explicitly discloses that after the low temperature heat step, the tube (alloy composition) is brought to operating temperature (thus becoming operational), where the tube temperature reaches 1050°C on the interior surface thereof [0025, 0026]; and further discloses that (in order to evaluate the surface conditions of the invention) the tube (inventive examples) was subject to 10 hour cracking cycles at operating temperatures which correspond to or are associated with the internal tube reaching said temperature of 1050°C [0038]. Given that Jakobi teaches that the 10 hour cracking cycle is conducted at operating temperatures, and discloses that said operating temperatures heat the internal surface of the tube to 1050°C, where said temperature is associated with the formation of the stable α-aluminum oxide [0026, 0038], the Examiner is left to presume that the internal surface of the tube reaches said temperature of 1050°C and is maintained at said temperature for at least some period of time within the 10 hour cycle such that α-alumina is formed, given that the operating temperature is not changed over the course of the 10 hour cycle. 
Applicant’s specification indicates that the high-temperature heat treatment is desirably performed from 3 to 15 hours [0043]; and discloses examples where the high-temperature heat treatment was performed for 5 hours [0059, 0060; Table 2]. The specification does not indicate or set forth a minimum amount of time required for the high-temperature heat treatment to convert the γ or Θ alumina structure into the stable α-alumina [0043] to thus form the dilute/concentrated layers. 
In view of the foregoing, Applicant has asserted based on the teachings of Jakobi (that the tube temperature slowly increases during the cracking operation to 1050°C [0026]) that it is unclear when the tube reaches 1050°C, asserting that it could be at the end of the cycle, and thus not maintained at said temperature between the desirable range of 3 and 15 hours as disclosed in the specification. However, as set forth above, it is noted that Applicant’s specification does not indicate a specific minimum time requirement which the temperature of 1050°C or higher is to be maintained in order to achieve the claimed features of the invention; nor has Applicant provided any factually supported objective evidence that the 10 hour cracking cycle and operating temperature/internal tube temperature disclosed by Jakobi would not result in the internal tube temperature being maintained at 1050°C for an amount of time as indicated by the specification (e.g., 3 hours, 5 hours), thereby not 
MPEP 2112(V) sets forth that the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 03, jointly or alternatively, the burden of proof is the same. Further MPEP 2112.01(I) states that when the PTO shows a sound basis for believing that the products of the Applicant and the prior art are the same, the Applicant as the burden of showing that they are not. The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. 
In the instant case, given that Applicant has merely stated that the teachings of Jakobi do not explicitly set forth a hold time for the high temperature heat step, without provision of factually supported objective evidence which indicates that the process of Jakobi would not necessarily result in the claimed features of the invention, it is the Examiner’s position that Applicant’s argument constitutes an argument of counsel (see MPEP 2145), of which cannot take the place of factually supported objective evidence. For at least these reasons, Applicant’s arguments are not found persuasive.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        

/LEE E SANDERSON/Primary Examiner, Art Unit 1782